Citation Nr: 1811446	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-41 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 3, 2013, and an evaluation in excess of 50 percent from December 3, 2013, forward.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a June 2012 video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In April 2013, the Board remanded this matter to the RO for additional development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

In an October 2017 statement, the Veteran indicated his desire to withdraw his pending appeal; there are no justiciable issues currently present.


CONCLUSIONS OF LAW

1.   The appeal of the claim of entitlement to an increased rating for PTSD is withdrawn.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The appeal of the claim of entitlement to an initial compensable rating for bilateral hearing loss is withdrawn.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.

3.  The appeal of the claim of entitlement to a TDIU is withdrawn.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In an October 2017 statement, the Veteran requested that his current pending appeal with the Board be withdrawn.  He stated that he did not want to continue his appeal for a TDIU.  He asked that his appeal be closed out.  Although he did not specifically reference his claims for increased ratings for PTSD and hearing loss as he did the TDIU claim, his statements at his August 2017 VA PTSD examination reflect that he no longer wished to pursue these claims as well.  He complained about having to undergo the examination.  He stated that he had not filed an increased rating claim for any of his service-connected disabilities and had only filed a claim for a TDIU.  

A Veteran may withdraw the substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal for all pending claims.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the issues are to be dismissed. 38 U.S.C. § 7105.

ORDER

The claim for an increased rating for PTSD is dismissed.

The claim for an initial compensable rating for bilateral hearing loss is dismissed.

The claim for entitlement to a TDIU is dismissed.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


